Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is a First Office Action Non-Final on Merits. Claims 1-30, as originally filed, are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
Claims 1-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 21 recites the limitation "the conversation" in receiving step.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims rejected due to their dependency from claims 1, 11 and 21.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1: Identifying Statutory Categories
In the instant case, claims 1-10 are directed to a method, Claims 11-20 are directed to a non-transitory medium and Claims 21-30 are directed to a system. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Prong 1 Identifying a Judicial Exception
Under Step 2A, prong 1, Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 11 and 21 recite methods that interacting with a customer including receiving a textual input from the customer during the automated customer-support conversation, wherein the conversation relates to an issue the customer has with a product or a service used by the customer; calculating a semantic embedding in a vector space for the textual input; determining a new position in a predefined dialogue tree based on the calculated semantic embedding and a current position of the conversation in the dialogue tree, wherein the dialogue tree defines a structure for the conversation, including dialogue text, and predefined responsive customer-support actions for various customer inputs; and navigating to the new position in the dialogue tree and performing a responsive customer-support action associated with the new position.
These limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) and mathematical calculations, but for the recitation of generic computer components. That is, other than reciting the structural elements (such as processor, non-transitory medium), the claims are directed to interacting with customer during an customer support conversation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea.	
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of receiving data, analyzing it, and providing response/action to customer. In particular, the claims only recites the additional element – processor, non-transitory medium. The processor, non-transitory medium are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a processor, non-transitory medium merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 	
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” to; interacting with customer during an customer support conversation. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The claims are not patent eligible.	With respect to the processor, medium,  these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph [0025] details “ Within computing environment 100, a number of customers 102-104 interact with application 124 through client computer systems 112-114, [0023] computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system”.  The computing device/processor provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea.  Therefore the processor/memory amounts to mere instructions to apply the exception. See MPEP 2106.05(f). 	Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. Further, claims to a system and computer-readable storage medium are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. 	Dependent claims 2-10, 12-20, and 22-00 add additional limitations, for example but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 11 and 20. Claims 2, 12 and 22 recites presenting one or more helpful articles. Claims 3, 13 and 23 recites putting customer in touch with agent. Claims 4-5, 14-15 and 24-25 recite triggering workflow such as status information. Claims 6-10, 16-20, 26-30 recites determining/calculating semantic embedding and position embedding which are mathematical calculations. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05d. Thus, nothing in the claim adds significantly more to an abstract idea. The claims are ineligible.
Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-15, 19-25, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tapuhi et al. (US 2017/0118336 A1) in view of Sapoznik et al. (US 9,805,371 B1)

Regarding Claims 1, 11 and 21, Tapuhi discloses the method/medium/system for automatically interacting with a customer during an automated customer-support conversation ([0007] generating a dialogue tree for an automated self-help system of a contact center), the method comprising:
Tapuhi discloses receiving a textual input from the customer during the automated customer-support conversation ([0126] one or more input phrases are received, [0073] transmitting text via chat interface [0074] the customer (or caller) may respond with any of a number of potential grammars. The customer's response is processed by the node 212 in Layer 1, as shown in FIG. 2. Node 212 of the tree may correspond to a grammar for parsing the user input and may be implemented using a general GRXML. The grammar corresponding to node 212 may be used to detect phrases such as A. “I want to book a flight, B. I’ve lost my account password), wherein the conversation relates to an issue the customer has with a product or a service used by the customer (Fig 2 # 212 layer 1 customer input B. I’ve lost my account password);
Tapuhi discloses calculating a semantic embedding in a vector space for the textual input ([0018]-[0019] compute the similarity between a first feature vector and a second feature vector of the pair of feature vectors, [0052] automatically perform semantic expansion of phrases for detection by self-help system thereby allowing for faster and more thorough configuration of a self-help system, [0127], [0144] interactions at a higher semantic level);
Tapuhi discloses determining a new position in a predefined dialogue tree based on the calculated semantic embedding and a current position of the conversation in the dialogue tree ([0164] the best route for a particular customer is chosen in real time (e.g., during the interaction) from a shared dialogue tree based on the personal features of the customer. During an interaction, nodes of the shared dialogue tree are chosen in real time based on the customer's features. For example, referring back to FIG. 6, if the interaction is current at node C.sub.3 (current position), and most successful interactions with customers having a profile similar to the current customer (e.g., male with an age in the range 18-28) proceed with agent path A.sub.6 (new position), then agent response A.sub.6 is automatically selected by the IMR 34 from among the possible agent nodes A.sub.5, A.sub.6, and A.sub.7 that are connected to C.sub.3.), wherein the dialogue tree defines a structure for the conversation, including dialogue text, and predefined responsive customer-support actions for various customer inputs ([0096] mining the dialogue tree 370 includes generating sequences of cluster IDs 372 and building a preliminary or raw tree of clusters 374. After mining the preliminary dialogue tree, in operation 380 the preliminary tree may be supplied to the user interface 45b and an output dialogue tree for the self-help system [0164] each agent node may be associated with a personalization feature vector (e.g., distributions of ages, distributions of genders, and distributions of locations) and the choice of the agent node for the current interaction is made by the IMR 34 by comparing features known about the current customer with the feature vectors associated with the agent nodes., [0165], [0085] Each cluster (or topic) is associated with a unique identifier (or “cluster ID” or “topic ID”) and corresponds to a particular concept within an interaction. For example, some clusters may be associated with greetings (structure of conversation), some clusters may be associated particular requests (predefined actions), [0014] outputting a plurality of suggestions for a successive node of a tree based on an input prior node and the rated feature vectors [0016]-[0017]  dialogue tree may include a plurality of agent nodes arranged in a plurality of agent layers and a plurality of customer nodes arranged in a plurality of customer layers, wherein at least one of the customer nodes is coupled to a plurality of successive agent nodes); and
Tapuhi discloses navigating to the new position in the dialogue tree ([0075] Based on the detected action, the customer may be routed (navigated) to an appropriate node in the tree [0076]  if the user says that they would like to reset their password, the self-help system routes the customer to node 224 of Layer 2, in which case the system prompts for a user name [0164] the best route for a particular customer is chosen in real time. ff the interaction is current at node C.sub.3, and most successful interactions with customers having a profile similar to the current customer (e.g., male with an age in the range 18-28) proceed with agent path A.sub.6, then agent response A.sub.6 (new position) is automatically selected by the IMR 34 from among the possible agent nodes A.sub.5, A.sub.6, and A.sub.7 that are connected to C.sub.3., [0118] selected root node to DialogueTreeMiner, e.g., by making the initial function call).
Tapuhi does not specifically teach performing a responsive customer-support action associated with the new position
Sapoznik teaches performing a responsive customer-support action associated with the new position (Col 3 lines 18-22 a customer requesting to change his or her phone number may be immediately provided with a form to allow the customer to enter a new phone number (e.g., by automatically navigating the app to the appropriate screen or providing an appropriate web page). Col 3 lines 64-67, Col 4 lines 1-10 Semantic response component 240 may perform semantic processing on the text of the customer request to understand the meaning of the request, select an action to perform in response to the request, and cause a response to be presented to the customer., Col 7 lines 48-50, 58-62 At step 550, one or more components of system 200 may cause the action to be performed. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included performing a responsive customer-support action associated with the new position, as disclosed by Sapoznik in the system disclosed by Tapuhi, for the motivation of providing a method of selecting an action associated with selected node based on customer request and performing action to provide a response to customer (Col 7 lines 60-65 Sapoznik).
Claim 11, Tapuhi discloses the non-transitory computer-readable storage medium (0067] The computer program instructions are stored in a memory implemented using a standard memory device, such as, for example, a random access memory (RAM)) storing instructions that when executed by a computer cause the computer to perform a method
Claim 21, Tapuhi discloses the system that automatically interacts with a customer during an automated customer-support conversation, comprising: at least one processor and at least one associated memory ([0167] a general purpose processor and memory); and a customer-support system, which executes on the at least one processor, wherein during operation, the customer-support system

Regarding claims 2, 12 and 22, Tapuhi as modified by Sapoznik teaches the method of claim 1, 
Tapuhi teaches wherein the responsive customer-support action comprises presenting one or more helpful response to the customer to facilitate resolving the customer’s issue ([0005]  a self-help system to automatically provide instructions (articles) for solving problems with cellular connectivity or email access, provide information regarding the customer's current bill, or accept payment information., [0064] a VoiceXML response (article) that is dynamically generated based on the user's request and based on stored business information (e.g., account balances and transaction records). Tapuhi does not specifically teach presenting one or more helpful articles.
Sapoznik teaches presenting one or more helpful articles (Fig 18B #1831 suggested action view movie, Col 11 lines 15-22 provide a response to a customer. For example, actions may include any of the following: (i) making a query to a database and providing the customer with the results of the query)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included presenting one or more helpful articles, as disclosed by Sapoznik in the system disclosed by Tapuhi, for the motivation of providing a method of using semantic processing to provide automated responses to a request allowing the customer to receive a resolution to request more quickly (Col 2 lines 31-35 Sapoznik)

Regarding claims 3, 13 and 23. Tapuhi as modified by Sapoznik teaches the method of claim 1, 
Tapuhi teaches wherein the responsive customer-support action comprises putting the customer in touch with a human customer-support agent to help resolve the customer’s issue ([0064] connecting to a human customer service agent, [0089] an explicit indication of an unsuccessful interaction is a customer's escalation request such as: “I'd like to speak to your supervisor.”)
Sapoznik also teaches putting the customer in touch with a human customer-support agent to help resolve the customer’s issue (Col 11 lines 29-38 connecting the customer with a CSR (e.g., starting a chat session or a phone call between the customer and a CSR))

Regarding claims 4, 14 and 24, Tapuhi as modified by Sapoznik teaches the method of claim 1, 
Tapuhi teaches wherein the responsive customer-support action comprises triggering a predefined workflow to help resolve the customer’s issue ([0014]  outputting a plurality of suggestions for a successive node of a tree based on an input prior node and the rated feature vectors., [0078] automatically generating the dialogue graph, where the graph specifies the way in which a customer interacts with an automated self-help system, [0082] generate mined dialogue tree data, supplying the mined preliminary or raw dialogue tree data to the user interface 380, and generating a dialogue tree based on user input and the mined dialogue tree 390., [0076]  if the user says that they would like to reset their password, the self-help system routes the customer to node 224 of Layer 2 (trigger workflow), in which case the system prompts for a user name [0164] the best route for a particular customer is chosen in real time. ff the interaction is current at node C.sub.3, and most successful interactions with customers having a profile similar to the current customer (e.g., male with an age in the range 18-28) proceed with agent path A.sub.6, then agent response A.sub.6 (new position) is automatically selected by the IMR 34 from among the possible agent nodes A.sub.5, A.sub.6, and A.sub.7 that are connected to C.sub.3)

Regarding claims 5, 15 and 25. Tapuhi as modified by Sapoznik teaches the method of claim 4,
Tapuhi teaches wherein the predefined workflow can be associated with one or more of the following: obtaining status information for an order; changing a delivery address for an order; issuing a refund for an order; issuing an exchange for an order; resetting the customer’s password; updating details of the customer’s account; and canceling the customer’s account. (Fig 2 # 212 B I have lost my account password (resetting password), [0063]inquiry about account balance, [0064] an account balance request may match phrases such as “account balance,” “account status,” “how much money is in my accounts,” and “what is my balance.” Once a match between the spoken phrase from the user and a grammar is detected, the action associated with the grammar is performed in a manner similar to the receiving a user selection of an action through a keypress.)

Regarding claims 9, 19 and 29. Tapuhi as modified by Sapoznik teaches the method of claim 1, 
Tapuhi does not specifically teach wherein a weighting parameter is used while taking the weighted average of the semantic embedding for the textual input and the positional embedding, wherein the weighting parameter controls a propensity of the method to keep the conversation within a current branch of the dialogue tree. Tapuhi, however, teaches filtering based on a distance between features and mean feature vectors ([0165])
Sapoznik teaches wherein a weighting parameter is used while taking the weighted average of the semantic embedding for the textual input and the positional embedding (Col 8 lines 60-63 the node selector classifier may be implemented using bootstrap aggregating or bagging or may be implemented using stacking or feature weighted stacking (weighting parameter).), wherein the weighting parameter controls a propensity of the method to keep the conversation within a current branch of the dialogue tree.(Col 8 lines 60-67 the node selector classifier may be implemented using bootstrap aggregating or bagging or may be implemented using stacking or feature weighted stacking. At step 640, the child node with the highest score may be selected)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein a weighting parameter is used while taking the weighted average of the semantic embedding for the textual input and the positional embedding, wherein the weighting parameter controls a propensity of the method to keep the conversation within a current branch of the dialogue tree, as disclosed by Sapoznik in the system disclosed by Tapuhi, for the motivation of providing suggested responses based on a top scoring path by using feature weight stacking for node selection (Col 8 lines 60-67 Sapoznik)

Regarding claims 10, 20 and 30. Tapuhi as modified by Sapoznik teaches the method of claim 1, 
Tapuhi teaches wherein determining the new position in the dialogue tree additionally involves biasing the determination of the new position based on context information and/or status information associated with the customer ([0158]  the sequences may be sorted by their success rates, e.g., the fraction of interactions that resulted in a successful completion of the issue raised by the customer, such as booking a flight or changing a password, [0160] the dialogue tree is automatically personalized based on characteristics of the customer., [0163] the features identified for the current customer are used to select a dialogue tree suitable for the current customer's properties (status information for customer) from the set of possible dialogue trees., [0164]. if the interaction is current at node C.sub.3, and most successful interactions with customers having a profile similar to the current customer (e.g., male with an age in the range 18-28) proceed with agent path A.sub.6 (position in dialogue tree), then agent response A.sub.6 is automatically selected by the IMR 34 from among the possible agent nodes A.sub.5, A.sub.6, and A.sub.7 that are connected to C.sub.3, [0165]). 


Claims 6, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tapuhi et al. (US 2017/0118336 A1) in view of Sapoznik et al. (US 9,805,371 B1), as applied to claims 1, 11 and 21, further in view of Roberts et al. (US 2019/0102681 A1)

Regarding claims 6, 16 and 26. Tapuhi as modified by Sapoznik teaches the method of claim 1, 
Tapuhi/Sapoznik do not specifically teach wherein calculating the semantic embedding for the textual input involves calculating a Doc2 Vec embedding for the textual input. Tapuhi discloses Word2Vec performed for every cluster c.sub.i detected in the recorded interactions such that the similarity D(v.sub.1, v.sub.2) is updated ([0150])
Roberts teaches calculating the semantic embedding for the textual input involves calculating a Doc2 Vec embedding for the textual input.([0137] doc2Vec can be used to transform a text input that includes a set of words into a feature data set., [0162] Each feature can correspond to a portion of a semantic space 1330. In some instances, a machine-learning model can use a training data set (e.g., that includes unstructured data) to define each feature. The machine-learning model can be trained via unsupervised learning and can include (for example) doc2Vec.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included calculating a Doc2 Vec embedding for the textual input, as disclosed by Roberts in the system disclosed by Tapuhi/Sapoznik, for the motivation of providing a method of using Doc2Vec to transform a text input including a set of words into a feature data set ([0137] Roberts) and to dynamically customize content presentation for user based on input ([0051] Roberts).

Claims 7-8, 17-18, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tapuhi et al. (US 2017/0118336 A1) in view of Sapoznik et al. (US 9,805,371 B1), as applied to claims 1, 11 and 21, further in view of Galitsky (US 2018/0357220)

Regarding claims 7, 17 and 27. Tapuhi as modified by Sapoznik teaches the method of claim 1, wherein the method further comprises calculating a semantic embedding and a positional embedding for each node in the dialogue tree, which involves, for each node:
Tapuhi teaches calculating a semantic embedding for the node based on dialogue text associated with the node ([0127] the automated self-help configuration module identifies a list of one or more probable clusters corresponding to the phrase (e.g., based on computing semantic distances between the input phrase and each of the clusters and identifying clusters having a semantic distance below a threshold). The identified clusters may then be inserted into the dialogue tree as expansions of the existing grammars); However, Tapuhi does not specifically teach otherwise, calculating the positional embedding for the node to be a weighted average of the semantic embedding for the node and a positional embedding for a parent node of the node.
Sapoznik teaches calculating the positional embedding for the node to be a sum of the semantic embedding for the node and a positional embedding for a parent node of the node (Col 9 lines 66-67, Col 10 lines 1-3, 8-14 scores may be computed for the child nodes (positional embedding) of all active paths At step 740, path scores are computed for extending each of the active paths with the child nodes of each active path. The path score of an extended path may be the product of the existing path score with the score for the child node (or in some implementations may be the sum or some other combination of the path score with the score for the child node). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included calculating the positional embedding for the node to be a sum of the semantic embedding for the node and a positional embedding for a parent node of the node, as disclosed by Sapoznik in the system disclosed by Tapuhi, for the motivation of providing a method of using semantic processing to provide automated responses to a request allowing the customer to receive a resolution to request more quickly (Col 2 lines 31-35 Sapoznik)
Tapuhi/Sapoznik do not specifically teach if the node is a root node, calculating the positional embedding for the node to be equal to the node’s semantic embedding; and otherwise, calculating the positional embedding for the node to be a weighted average
Galitsky teaches calculating a new positional embedding by taking a weighted average of the semantic embedding for the textual input and the retrieved positional embedding.([0321] after the model is trained, the word vectors are mapped into a vector space such that Distributed Representations of Sentences and Documents semantically similar words have similar vector representations using a weighted average of all the words in the document, (weighted averaging of word vectors)). Galitsky teaches if the node is a root node, calculating the positional embedding for the node to be equal to the node’s semantic embedding ([0248]  associating the communicative discourse trees by identifying that the question root node and the answer root node are identical. Rhetoric classification application 102 determines that the question communicative discourse tree 110 and answer communicative discourse tree 111 have an identical root node. The resulting associated communicative discourse tree is depicted in FIG. 17 and can be labeled as a “request-response pair.”, Fig 20 # 2003 discourse tree identify question tree (root node) and answer node are identical) and otherwise, calculating the positional embedding for the node to be a weighted average of the semantic embedding for the node and a positional embedding for a parent node of the node.([0321] after the model is trained, the word vectors are mapped into a vector space such that Distributed Representations of Sentences and Documents semantically similar words have similar vector representations using a weighted average of all the words in the document, (weighted averaging of word vectors))
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included if the node is a root node, calculating the positional embedding for the node to be equal to the node’s semantic embedding; and otherwise, calculating the positional embedding for the node to be a weighted average of the semantic embedding for the node and a positional embedding for a parent node of the node, as disclosed by Galitsky in the system disclosed by Tapuhi, for the motivation of providing a method to determine a level of rhetoric agreement between questions and answers or request-response pairs, thereby enabling improved automated agents.([0067] Galitsky)

Regarding claims 8, 18 and 28. Tapuhi as modified by Sapoznik teaches the method of claim 7, wherein determining the new position in the dialogue tree involves:
Tapuhi teaches retrieving a positional embedding associated with a current position of the conversation in the dialogue tree ([0164] if the interaction is current at node C.sub.3 (a current position), and most successful interactions with customers having a profile similar to the current customer (e.g., male with an age in the range 18-28) proceed with agent path A.sub.6, then agent response A.sub.6 is automatically selected by the IMR 34 from among the possible agent nodes A.sub.5, A.sub.6, and A.sub.7 that are connected to C.sub.3.);
Tapuhi teaches calculating a new positional embedding by taking a smallest distance of the semantic embedding for the textual input and the retrieved positional embedding ([0164] if the interaction is current at node C.sub.3, and most successful interactions with customers having a profile similar to the current customer (e.g., male with an age in the range 18-28) proceed with agent path A.sub.6, then agent response A.sub.6 (new position) is automatically selected by the IMR 34 from among the possible agent nodes A.sub.5, A.sub.6, and A.sub.7 that are connected to C.sub.3., [0165] determine a distance between the features f of the current customer and mean feature vectors of each of the cluster feature distributions c and an agent node is selected based on the smallest distance;
Tapuhi teaches comparing the new positional embedding against previously calculated positional embeddings for all positions in the dialogue tree ([0165] the features are compared in a particular order until a single agent node is identified. For example, the location may be compared first, then gender, and then age. In other embodiments of the present invention, a current customer feature vector f is compared to cluster feature distributions c of each of the agent nodes to determine a distance between the features f of the current customer and mean feature vectors of each of the cluster feature distributions c and an agent node is selected based on the smallest distance.); and
Tapuhi teaches selecting a position in the dialogue tree associated with a best-matching positional embedding to be the new position ([0164] each agent node may be associated with a personalization feature vector (e.g., distributions of ages, distributions of genders, and distributions of locations) and the choice of the agent node for the current interaction is made by the IMR 34 by comparing features known about the current customer with the feature vectors associated with the agent nodes., [0165] an agent node is selected based on the smallest distance).
Tapuhi does not specifically teach calculating a new positional embedding by taking a weighted average of the semantic embedding for the textual input and the retrieved positional embedding
Sapoznik teaches calculating a new positional embedding by taking a sum of the semantic embedding for the textual input and the retrieved positional embedding (Col 9 lines 66-67, Col 10 lines 1-3, 8-14 scores may be computed for the child nodes (positional embedding) of all active paths At step 740, path scores are computed for extending each of the active paths with the child nodes of each active path. The path score of an extended path may be the product of the existing path score with the score for the child node (or in some implementations may be the sum or some other combination of the path score with the score for the child node). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included calculating a new positional embedding by taking a sum of the semantic embedding for the textual input and the retrieved positional embedding, as disclosed by Sapoznik in the system disclosed by Tapuhi, for the motivation of providing a method of using semantic processing to provide automated responses to a request allowing the customer to receive a resolution to request more quickly (Col 2 lines 31-35 Sapoznik)
Tapuhi/Sapoznik do not specifically teach a weighted average
Galitsky teaches calculating a new positional embedding by taking a weighted average of the semantic embedding for the textual input and the retrieved positional embedding.([0321] after the model is trained, the word vectors are mapped into a vector space such that Distributed Representations of Sentences and Documents semantically similar words have similar vector representations using a weighted average of all the words in the document, (weighted averaging of word vectors))
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a weighted average of the semantic embedding for the textual input and the retrieved positional embedding, as disclosed by Galitsky in the system disclosed by Tapuhi, for the motivation of providing a method to determine a level of rhetoric agreement between questions and answers or request-response pairs, thereby enabling improved automated agents.([0067] Galitsky)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mazza (US 2020/0059558) discloses configuring topic-specific chatbots
McCord (US 2019/0050875) teaches a word2Vec embedding for the textual input. ([0073]  neural networks; word2vec, doc2vec, sent2vec and deep semantic similarity models (DSSM) processes the vectorized inputs to produce output vectors 821 that may then be expanded to form context 820 for the input words 810, [0074] when an agent (i.e., a contact center agent) interacts with a customer (typically a caller into a contact center, or a customer who has been called by the contact center), a series of measurements of semantic or other distance between the language of the agent and the language of the customer is made)
Roller (US 2020/0184016) teaches techniques for electronically embedding documents for natural language processing including doc2vec which is a shallow neural network architecture aimed at learning document-level embeddings. Furthermore, doc2vec contains two algorithms: Distributed Memory with Paragraph Vectors (DMPV) and Distributed Bag-of-Words (DBOW). 
Liu (US 2017/0177703) discusses sequence semantic embedding (SSE) uses sequence semantic computing, which projects a sequence of symbols into a shared semantic vector space. A sequence of symbols (like a phrase, a sentence or a paragraph) is encoded into a continuous, low-dimensional vector space where semantic level similar sequences will have closer representation in this vector space.
Galitsky (US 2021/0103703) discusses improved autonomous agents that can provide a recommendation in a non-intrusive, conversational manner.
Sehrawat et al. (US 10,083,451) discusses using semantic processing for customer support
Jetcheva (US 2019/0034514) discloses the automated response module 128 may implement some algorithm such as sentence2vec or doc2Vec to compute similarity between the current inquiry 702 and the inquiries in the clusters 108.
Shen (US 10,592,610) discloses natural language processing such as semantic parsing. This extracts the semantic meaning of various words within a sentence. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779. The examiner can normally be reached 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGEETA BAHL/Primary Examiner, Art Unit 3629